DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2018 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of mixed-lineage leukemia (MLL) oncoprotein and granulocyte-macrophage progenitor cells (GMP) in the reply filed on October 15, 2020 is acknowledged. Claims 44, 50-51 and 55 are pending. Claim 51 is currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 44, 50 and 55 are the subject of the present Official action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50 and 55 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kamps et al. US2009/0068157, published 3/12/2009 (hereinafter Kamps, cited in applicants IDS). 
Claim 50 describes the method of claim 55, wherein the isolated progenitor cells are granulocyte-macrophage progenitor cells (GMP). Claim 55 describes a method of treating a pathogen infection in a subject in need thereof, said method comprising: a) generating custom MHC/HLA-compatible hematopoietic progenitor cells for the subject, said method comprising the steps of: i) contacting isolated MHC/HLA-compatible progenitor cells with a fusion protein comprising a N-terminal cell-penetration peptide and a C-terminal homeotic oncoprotein B4 (HOXB4) or a mixed-lineage leukemia (MLL) oncoprotein, the fusion protein having the sequence of SEQ ID NO: 1 or 2;  Page 3 of 5wherein said isolated progenitor cells are: progenitor cells that give rise to subsets of mature blood cells; and isolated from bone marrow, peripheral blood, placenta, or umbilical cord of a donor subject; and ii) culturing the progenitor cells of step i) with a combination of multilineage cytokines comprising stem-cell factor (SCF), Flt3 ligand, IL-3, TPO and IL-6, whereupon culturing, the progenitor cells become immortalized and exhibit commitment to neutrophil. Macrophage, and/or dendritic lineage or exhibit multi- lineage blood cell differentiation potential; b) administering the cells resulting from step a) to the subject.
Kamps describes an in vitro method for generating MHC/HLA compatible hematopoietic progenitor cells (Kamps, para 10, 49). Kamps achieves this by contacting isolated progenitor cells with a fusion protein comprising a HOX oncoprotein and an estrogen receptor binding domain (ERBD) and culturing the contact cells with a combination of one or more multilineage cytokines (Kamps, para 10). . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 50 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kamps as applied to claims 50 and 55 above and in further view of Krosl et al. "In vitro expansion of hematopoietic stem cells by recombinant TAT-HOXB4 protein." Nature medicine 9.11 (2003): 1428-1432 (hereinafter Cell stem cell 1.3 (2007): 324-337 (hereinafter Jude, cited in applicants IDS).
A description of claims 50 and 55 can be found above. Claim 44 describes the method of claim 55, wherein the contacting of step a) comprises: i.) co-culture in in vitro with a fusion protein comprising a HOX oncoprotein and a TAT domain, wherein the TAT is fused to the N-terminus of the HOX oncoprotein; or ii.) co-culture in in vitro with a fusion protein comprising a MLL oncoprotein and a TAT domain, wherein the TAT is fused to the N-terminus of the MLL oncoprotein. 
Kamps describes an in vitro method for generating MHC/HLA compatible hematopoietic progenitor cells (Kamps, para 10, 49). Kamps achieves this by contacting isolated progenitor cells with a fusion protein comprising a HOX oncoprotein and an estrogen receptor binding domain (ERBD) and culturing the contact cells with a combination of one or more multilineage cytokines (Kamps, para 10). Kamps provides preferred embodiments and examples where the isolated progenitor cells are granulocyte-macrophage progenitor cells (Kamps, para 37 and 123). Kamps describes culturing progenitor cells with a combination of multilineage cytokines including SCF (para 100), Flt3 ligand (para 100), IL-3 (para 116), IL-6 (para 101) and GM-CSF (para 105) in order to immortalize and exhibit lineage specific differentiation depending on the intended outcome (Kamps, para 100, 101 and Table 1). Kamps describes administering the MHC/HLA compatible progenitor cells to a subject in need thereof for treating a particular disease using primarily retroviral transfection (Kamps, para 31, 86 and claim 76). Kamps does not expressly describe contacting the isolated progenitor cells with a mixed-lineage leukemia (MLL) oncoprotein fused to a TAT domain. 
Jude describes the MLL gene and its essential role in hematopoietic stem cell development (Jude, abstract). Jude found that MLL is essential for the maintenance of both adult hematopoietic stem cells and progenitor cells (Jude Fig 3 and Discussion). Jude promotes efforts to assess MLL fusions for both HSC and progenitor cell expansion (Jude, Discussion last 2 paragraphs). 

It would have been obvious to one of ordinary skill in the art to construct a TAT-MLL fusion proteins for expanding MHC/HLA compatible hematopoietic progenitor cells. Jude describes how MLL is essential for the maintenance and expansion of both adult hematopoietic stem cells and progenitor cells. Both Jude and Kamps use retroviral introduction methods which can be costly and time consuming. Krosl describes an alternative approach for introducing hematopoietic stem cell growth promoting genes such as HOXB4 using the HIV transactivating protein (TAT). Therefore, it would have been a matter of simple substitution for one of ordinary skill to create a TAT-MLL fusion protein and incorporate it into the culturing procedures outlined by Kamps. One would have been motivated to make this substitution in order to efficiently introduce MLL oncoproteins to stimulate MHC/HLA compatible hematopoietic progenitor cell expansion using TAT rather than retroviral introduction. One would have a reasonable expectation of success given the successful demonstration of TAT-HOXB4 in expanding hematopoietic stem cells as well as the well-characterized nature of MLL. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 44, 50 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US Patent Number 8,795,650 (Kamps et al., cited in applicants IDS) in view of Jude and Krosl (references of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make the instantly claimed invention obvious if available as prior art in view of Jude and Krosl.
The patented claims are drawn to a method for immortalizing progenitor cells comprising contacting isolated progenitor cells with a fusion protein comprising a HOX oncoprotein and an estrogen receptor binding domain, wherein said progenitor cells will give rise to sublets of mature blood cells and a culturing procedure involving one or more cytokines. The patented claims do not expressly describe contacting the isolated progenitor cells with a mixed-lineage leukemia (MLL) oncoprotein fused to a TAT domain. 
Jude describes the MLL gene and its essential role in hematopoietic stem cell development (Jude, abstract). Jude found that MLL is essential for the maintenance of both adult hematopoietic stem cells and progenitor cells (Jude Fig 3 and Discussion). Jude promotes efforts to assess MLL fusions for both HSC and progenitor cell expansion (Jude, Discussion last 2 paragraphs). 
Krosl describes a method for expanding hematopoietic stem cells by contacting isolated hematopoietic stem cell with recombinant human TAT-HOXB4 (Krosl, abstract). Krosl found that hematopoietic stem cell exposed to TAT-HOXB4 for 4 days were expanded by about four to six fold and were 8-20 times more numerous than hematopoietic stem cells alone (Krosl, abstract. Fig 2, discussion). Krosl found that hematopoietic stem cell expansion from TAT-HOXB4 exposure was comparable to that induced by retroviral HOXB4 (Krosl, Fig 1). Krosl does not expressly describe TAT-MLL exposure. 
It would have been obvious to one of ordinary skill in the art to construct a TAT-MLL fusion proteins for expanding MHC/HLA compatible hematopoietic progenitor cells. Jude describes how MLL is essential for the maintenance and expansion of both adult hematopoietic stem cells and progenitor prima facie obvious to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633